UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13 a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March , 2011 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk. (Exact name of Registrant as specified in its charter) Telecommunications Indonesia (a state-owned public limited liability company) (Translation of Registrant’s name into English) Jalan Japati No. 1 Bandung-40133 INDONESIA (Address of principal executive office) [Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.] Form 20-F þ Form 40-F ¨ [Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934] Yes ¨ No þ [If “yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ] F- 6 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized. Perusahaan Perseroan (Persero) PT TELEKOMUNIKASI INDONESIA,TBK (Registrant) Date April 1, 2011 By /s/ Agus Murdiyatno (Signature) Agus Murdiyatno Vice President Investor Relation THE YEAR END 2010 RESULTS (AUDITED) FY/10 Highlights n Cellular customer base grew strongly by 15% year on year (YoY) to 94.0 million customers in December 2010 with a total net add of 12.4 million. n Data, internet and IT services was well performed well, contributing 28.9% to total revenues in 2010 the revenue increased by 23.1% YoY. n Our fixed broadband service, TELKOMSpeedy, recorded a 38.0% growth in revenues and a 44.0% in the number of subscribers to 1,649K. n FY10 Operating Revenue reached Rp68,629 billion. TICKERS : NYSE : TLK LSE : TKIA IDX : TLKM ISSUED SHARES: 20,159,999,280 shares SHAREHOLDER COMPOSITION: Govt. of Indonesia : 52.47% Public : 47.53% (exclude treasury stock 490,574,500 shares) (As of Dec 31, 2010) CONVERSION RATES (US$ 1.00): 2009 Rp9,425.0 (Dec 31,2009) 2010 Rp9,010.0 (Dec 31,2010) OPERATIONAL HIGHLIGHT Descriptions YoY QoQ FY09 FY10 Growth Q1/10 Q2/10 Q3/10 Q4/10 Growth (‘000) (‘000) (%) (‘000) (‘000) (‘000) (‘000) (%) Fixed Line: LIS Wireline LIS Wireless (Flexi): - Post paid 649 546 (15.8) 594 565 554 546 (1.3) - Prepaid 14,490 17,615 21.6 15,354 15,330 16,202 17,615 8.7 Total Cellular: - Post paid 2,035 2,127 4.5 2,047 2,098 2,101 2,127 1.2 - Prepaid 79,609 91,884 15.4 79,903 86,218 91,034 91,884 0.9 Total Broadband: - Fixed broadband / Speedy 1,145 1,649 44.0 1,283 1,416 1,530 1,649 7.8 - Mobile broadband / Flash 1,665 3,796 128.0 2,139 2,976 4,278 3,796 (11.3) - Blackberry 207 966 366.7 280 456 573 966 68.9 FINANCIAL HIGHLIGHT TELKOM GROUP YoY QoQ Key Indicators FY/09* FY/10 Growth (%) Q1/10* Q2/10* Q3/10* Q4/10 Growth (%) Op. Revenues (Rp Bn) 67,678 68,629 1.4 16,356 17,351 17,601 17,321 (1.6) Op. Expenses (Rp Bn) 44,890 46,138 2.8 11,037 11,334 11,744 12,023 2.4 Op. Income (Rp Bn) 22,788 22,491 (1.3) 5,320 6,017 5,858 5,296 (9.6) EBITDA (Rp Bn) 36,762 37,103 0.9 9,059 9,700 9,478 8,866 (6.5) EBITDA Margin 54% 54% (0.2) 55% 56% 54% 51% (2.7) Net Inc. (Rp Bn) 11,399 11,537 1.2 2,777 3,227 2,930 2,603 (11.1) Net Inc./Share(Rp) 580 587 1.2 141 164 149 133 (11.1) Net Inc./ADS(Rp) 23,181 23,462 1.2 5,646 6,562 5,959 5,295 (11.1) *as restated TELKOMSEL DISCLAIMER This document contains financial conditions and result of operation, and may also contain certain projections, plans, strategies, and objectives of the Company, which would be treated as forward looking statements within the meaning of applicable law. Forward looking statements, by their nature, involve risk and uncertainty that could cause actual results and development to differ materially from those expressed or implied in these statements. Telkom Indonesia does not guarantee that any action, which may have been taken in reliance on this document will bring specific results as expected. Investor Relations PT. TELEKOMUNIKASI INDONESIA Tbk Grha Citra Caraka, 5 th floor Jl. Gatot Subroto No.52, Jakarta Phone : 62 21 5215109 Fax : 62 21 5220500 Email : investor@telkom.co.id Website : www.telkom.co.id YoY QoQ Key Indicators FY/09* FY/10 Growth (%) Q1/10* Q2/10* Q3/10* Q4/10 Growth (%) Op. Revenues (Rp Bn) 44,443 45,567 2.5 10,775 11,393 11,916 11,483 (3.6) Op. Expenses (Rp Bn) 25,653 28,386 10.7 6,712 7,109 7,462 7,103 (4.8) Op. Income (Rp Bn) 18,791 17,181 (8.6) 4,063 4,284 4,454 4,380 (1.6) EBITDA (Rp Bn) 27,332 26,598 (2.7) 6,400 6,597 6,841 6,760 (1.2) EBITDA Margin 61% 58% (3.1) 59% 58% 57% 59% 2.0 Net Inc. (Rp Bn) 13,160 12,362 (6.1) 2,838 3,088 3,264 3,172 (2.8) *as restated No: TEL 65 /LP 000/COP-A00700000/2011 Pages 1 of 17 THE YEAR END 2010 Results (AUDITED) PT. TELEKOMUNIKASI INDONESIA, Tbk. THE YEAR END 2010 RESULTS (AUDITED) The following analysis and discussion is based on our financial statements for the year ended on December 31, 2009 and December 31, 2010 respectively. The reports have been submitted to the Indonesia BAPEPAM-LK, the Indonesia Capital Market and Financial Institutions Supervisory Agency, and to the US Securities and Exchange Commission. OPERATIONAL RESULTS Cellular Service We continued our network coverage expansion and capacity and quality enhancement to improve our services to customers. In 2010, we added 5,565 new BTS to reach a total of 36,557 BTS across the nation. Through Universal Service Obligation (USO) program, we have also served more than 25,000 remote villages, while our Telkomsel Merah Putih program has provided coverage in more than 200 sites in isolated areas and 15 ships of PT Pelayaran Indonesia (PELNI). On broadband network deployment, we have served 25 cities in Indonesia using HSDPA/HSPA technology. In the last quarter of 2010, competition was heightened with operators repackaging their products by offering more aggressive pricing and providing more minutes and SMS to attract more customers. Although this intensified competition impacted our performance in 4Q10, Telkomsel remained leading the market by 46% share of customers in December 2010 with 94.01 million of customers. We recorded 12.37 million net add in FY10. Customer Base In the fourth quarter of 2010, Telkomsel added 872,000 new customers, which in total stretched the customer base net-add during 2010 to 12.37 million customers. The launch of Kartu As Rp20/menit promotional programs in 4Q10 was positively responded by the market and deepened our market penetration. At the end of 2010, Telkomsel customer base reached 94.01 million customers, consisting of 2.13 million postpaid and 91.88 million prepaid customers. Telkomsel’s customer base grew by 15% from last year, that was driven mainly by the ongoing expansion of the network coverage, continuous product and service innovation and the growth of our data business. Estimated market share as of December 2010 was approximately 46% of the full mobility market. Telkomsel’s BlackBerry customers reached 966 thousand or grew by 366.7% and Flash customers was 3,796 million or grew by 128% in December 2010. Minutes of Use (MOU) & RPM The MOU (chargeable) showed an increase in 4Q10 that booked 37 billion minutes, an increase of 12% from 3Q10. After a declining trend from 3Q09 until 1Q10, MoU has shown a steady growth since 2Q10. However, total MoU generated in 2010 was still slightly lower than MoU in 2009, which declined 1% to 128.6 billion minutes. Due to intensified competition, average RPM in 4Q10 was lower compared to 3Q10, which has brought down the RPM for FY 10 to the level of Rp220. It was still slightly higher compared to last year. SMS & Revenue per SMS (RPS) We recorded 26.1 billion chargeable SMS records in 4Q10, a decrease of 1% from earlier quarter. For FY10, chargeable SMS traffic reached 94.3 billion records, 6% lower than the previous year figure of 100.4 billion records, as an impact of more aggressive competition on SMS promotional package in 2010. The revenue per SMS (chargeable only) increased from previous year by 5% to Rp109 in FY10. This is due to the optimization of SMS tariff plan. Despite the declining growth rate of our voice and SMS traffic, data traffic/payload has shown a strong growth during the last few years in line with the growth of our broadband business. It grew almost 50% year-on-year in 2010. ARPU Blended ARPU for FY10 was Rp42K, which was 12% lower than the ARPU during the same period last year. The ARPU from Q1 to Q3 2010 was quite stable, which was around 43K. The decline of 4Q10 ARPU was attributable to the decline of our prepaid products ARPU due to the intensified competition. No: TEL 65 /LP 000/COP-A00700000/2011 Pages 2 of 17 THE YEAR END 2010 Results (AUDITED) Network Expansion During FY10, Telkomsel added 5,565 units new BTS (including 2,901 units 3G-BTS). As of December 31, 2010, there were 36,557 units BTS on air, increased 18% from the same period last year. New Products and Programs · In October 2010, a new package of 100 minutes call with attractive pricing in simPATI Freedom was introduced. By registering through *999# access, customers can have 100 minutes calls consist of 98 minutes for on-network and 2 minutes for off-net network starting from 00:00-17:00 hours every day. · Rp20/minute promotion from Kartu As was modified in October 2010. Customer can have tariff of Rp20/minute at the 1st minute and Rp1,000/minute will be charged after Rp600 or 30 minutes was reached. · A new kartuHALO package HALO Fit was introduced in December 2010 with five pricing schemes adjusted to customers monthly spending patterns. It offers attractive pricing (from Rp20K to Rp300K per month) and additional minutes, SMS and data access with monthly fee. · simPATI Double TalkMania program was launched in December 2010. By daily registration of Rp2,000 (day time, 01:00-18:00 hours) and Rp2,500 (night time, 18:00-24:00 hours), this program provides 50-100 minutes call to Telkomsel numbers and additional 50-100 SMS to all operators. · In December 2010, additional offer for Rp20/minute promotion from Kartu As was launched. It gives additional 5,000 SMS to all operators after sending one chargeable SMS of Rp150, starting from 00:00-16:59 hours. · We launched iPhone 4 in December 2010 with variety packages and consist of free minutes, SMS/MMS and data access. · In December 2010, Rp0/minute promotion from Kartu As for the first 30 seconds was introduced. New customers that activate the starter pack from December 22, 2010 will receive special tariff of Rp0 at the first 30 seconds and Rp10/30 seconds afterwards from 00:00-16:59 hours. Different tariff calculation applies for each zone from 17:00-23:59 with 30 minutes limitation for each call. Additional 5,000 SMS to all operators are also provided. In the following table, we present a YoY and QoQ comparison for our cellular performance: Unit YoY QoQ FY09 FY10 Growth (%) Q1/10 Q2/10 Q3/10 Q4/10 Growth (%) CUSTOMER BASE Customer Base Postpaid ( kartuHALO ) Subs (000) 2,035 2,126 4.5 2,047 2,098 2,101 2,127 1.2 Prepaid ( simPATI + Kartu As) Subs (000) 79,609 91,884 15.4 79,903 86,218 91,034 91,884 0.9 Total Subs (000) 81,644 94,010 15.1 81,950 88,316 93,135 94,011 0.9 Net Add Postpaid ( kartuHALO ) Subs (000) 94 92 (2.1) 12 52 3 25 733.3 Prepaid ( simPATI + Kartu As) Subs (000) 16,249 12,275 (24.5) 294 6,315 4,816 847 (82.4) Total Subs (000) 16,343 12,367 (24.3) 306 6,367 4,819 872 (81.9) MOU (chargeable)* Bn minutes 130.3 128.6 (1.3) 27.7 30.8 33.1 37.0 11.8 SMS (chargeable) Bn units 100.4 94.3 (6.1) 21.0 20.7 26.4 26.1 (1.1) ARPU Total (12 months average) Postpaid ( kartuHALO ) Rp.'000 per mo. 214 211 (1.4) 208 211 212 206 (2.8) Prepaid ( simPATI + Kartu As) Rp.'000 per mo. 43 38 (11.6) 39 39 39 36 (7.7) Blended Rp.'000 per mo. 48 42 (12.5) 43 43 43 40 (7.0) NETWORK DATA Network Expansion Base stations installed (GSM/DCS/3G) Unit 30,992 36,557 18.0 32,243 34,005 35,316 36,557 3.5 EMPLOYEE DATA Total employees **) person 4,205 4,421 5.1 4,229 4,313 4,354 4,421 1.5 Efficiency ratio Subs/employee 19,416 21,265 9.5 19,378 20,477 21,391 21,265 (0.6) *) Adjusted **) Excluding Board of Directors No: TEL 65 /LP 000/COP-A00700000/2011 Pages 3 of 17 THE YEAR END 2010 Results (AUDITED) Broadband Services Fixed Broadband (Speedy) Customer Base We have been providing fixed line-based broadband internet access using ADSL technology since 2004 under the brand name “Speedy”. As of December 31, 2010, we had 1.6 million Speedy customers, representing 44.0% growth from 1.1 million Speedy customers as of December 31, 2009. Since May 2008, Speedy had a speed of up to 3 Mbps. ARPU ARPU for FY10 was Rp215K, representing 16% decrease from Rp256K in FY09. New Products and Programs In line with our new business portfolio (Telecommunication, Information, Media and Edutainment - TIME) and adjusted to current market conditions, Speedy with its tagline “Lead Your Life”, is bundling the service with other TELKOMGroup offerings. Special tariff promo for Speedy package includes “Socialia – 384Kbps”, “Load – 512Kbps”, “Familia – 1Mbps”, “Executive – 2Mbps” and “Biz – 3Mbps”. Mobile Broadband (Flash) Customer Base Telkomsel provides a mobile broadband product under the brand name “Flash”. As of December 31, 2010, we had 3.8 million Flash customers, representing 128.0% growth from 1.7 million customers as of December 31, 2009. To support mobile broadband service, our backbone infrastructures have been used by Telkomsel as part of our synergy. New Products and Programs As official partner for Apple in December 2010, we introduced “Flash Unlimited for iPad” targeting market on potential prepaid users in Indonesia. Fixed Wireline Services Customer Base As of December 31, 2010, our total number of fixed wireline in service has remained flat at 8.3 million subscribers, representing a 1% decrease of from 8.4 million subscribers in FY09. We consistently maintained our leading position as a dominant player in the fixed wireline market with approximately 99% market share. ARPU Fixed wireline ARPU for FY10 was RP105K, representing a 1% decrease from Rp109K in FY09. New Product and Program We still continued our reward points program namely Telkom Point Rejeki Tumpah (“TPRT”) introduced since Q2/2010. TPRT is a continuation of the program Telepon Rumah Rejeki Tumpah (“TRRT”) designed to increase customer loyalty among our fixed wireline, TELKOMSpeedy and YesTV customers. This rewards program allows customers to exchange accumulated points for gifts or to enter prize draws. Fixed Wireless Service (Flexi) Customer Base We offer CDMA-based fixed wireless access with limited mobility under the "TELKOMFlexi" or “Flexi” brand. As of December 31, 2010, Flexi obtained 1,406K net additional subscribers, bringing total subscribers to 18.2 million. We maintained our leading position as a dominant player in the fixed wireless market. ARPU ARPU (blended) for this period was Rp16K, a 28.8% decrease from Rp22K in FY09. Revenue per Minute (RPM) was Rp177, a 3.5% decreased from Rp183 in FY09. Total MoU decreased by 25.3% from 16.0 billion minutes in FY09 to 12.0 billion minutes in FY10. No: TEL 65 /LP 000/COP-A00700000/2011 Pages 4 of 17 THE YEAR END 2010 Results (AUDITED) Network capacity During 2010, total number of BTS increased by 1.8% to 5,641 units. As of December 31, 2010, 370 cities have been covered by these BTSs. The proportion of BTSs located in Java and outside Java is about 35% and 65%, respectively. New Products and Programs · “Flexi Chatting” facilitates the exchange of chat messages amongst users of different social media, such as Facebook, Twitter, Yahoo Messenger, Google Talk and TELKOM’s Flexi Messenger. · “Flexi ngROOMpi” enable our customers to talk with others at once easily (by dialing *55*0) at affordable tariff (Rp49/minute, one tariff). · In “Flexi Irit Mingguan”, customers pay Rp5,000 in exchange for a Rp500,000 worth of bonus minutes which can be used for Flexi on-net calls (local and DLD 01017) during seven days after registration. The following table presents YoY and QoQ of comparison Flexi performance: UNIT YoY QoQ FY09 FY10 Growth (%) Q1/10 Q2/10 Q3/10 Q4/10 Growth (%) Customer Base Classy/Postpaid SSF('000) 649 546 (15.8) 594 565 554 546 (1.3) Trendy/Prepaid SSF('000) 14,490 17,615 21.6 15,354 15,330 16,202 17,615 8.7 Total Blended SSF('000) 15,139 18,161 20.0 15,948 15,896 16,756 18,161 8.4 Net additional Classy/Postpaid SSF('000) (82) (103) 25.1 (55) (29) (12) (7) 37.6 Trendy/Prepaid SSF('000) 2,496 3,125 25.2 864 ( 872 1,413 62.1 Total Blended SSF('000) 2,414 3,022 25.2 809 (53) 860 1,406 63.4 ARPU Classy/Postpaid Rp('000) 85 85 (0.2) 83 88 84 84 (0.8) Trendy/Prepaid Rp('000) 19 13 (30.1) 15 14 14 11 (22.0) Total Blended Rp('000) 22 16 (28.8) 17 17 16 13 (19.4) MoU (Minute of use) mn minutes 16,001 11,957 (25.3) 3,073 3,080 3,045 2,759 (9.4) SMS mn messages 4,939 3,981 (19.4) 1,073 1,030 943 934 (0.9) NETWORK BTS BTS 5,543 5,641 1.8 5,543 5,552 5,580 5,641 1.1 Coverage Cities 370 370 - 370 370 370 370 - FINANCIAL RESULTS TELKOM GROUP Profit and Loss Statement The following table presents a YoY and QoQ comparison of of Statements of Income YoY QoQ Key Indicators FY/09* FY/10 Growth (%) Q1/10* Q2/10* Q3/10* Q4/10 Growth (%) Op. Revenues (Rp Bn) 67,678 68,629 1.4 16,356 17,351 17,601 17,321 (1.6) Op. Expenses (Rp Bn) 44,890 46,138 2.8 11,037 11,334 11,744 12,023 2.4 Op. Income (Rp Bn) 22,788 22,491 (1.3) 5,320 6,017 5,858 5,296 (9.6) EBITDA (Rp Bn) 36,762 37,103 0.9 9,059 9,700 9,478 8,866 (6.5) EBITDA Margin (%) 54% 54% (0.3) 55% 56% 54% 51% (2.7) Net Inc. (Rp Bn) 11,399 11,537 1.2 2,777 3,227 2,930 2,603 (11.1) Net Inc./Share(Rp) 580 587 1.2 141 164 149 133 (11.1) Net Inc./ADS(Rp) 23,181 23,462 1.2 5,646 6,562 5,959 5,295 (11.1) *as restated In June 2009, the Indonesian Financial Accounting Standard Board (“DSAK”) issued Statement of Withdrawal of Financial Accounting Standard No. 1 (PPSAK 1), effective for financial statement periods beginning on or after January 1, 2010. PPSAK 1, among other things, revokes PSAK 35 “Accounting for Revenue from Telecommunications Services”. TELKOM adopted PPSAK 1 starting January 1, 2010 and applied retrospectively. The effect of such implementation, among other things, include: presentation of the interconnection revenues from a “net” to a “gross” basis; reclassification of outgoing calls to other operators from interconnection revenues to telephone revenues. No: TEL 65 /LP 000/COP-A00700000/2011 Pages 5 of 17 THE YEAR END 2010 Results (AUDITED) In 2006, the DSAK issued PSAK 50 (Revised 2006) "Financial Instruments: Presentation and Disclosures" and PSAK 55 (Revised 2006) "Financial Instruments: Recognition and Measurement". These standards amend both PSAK 50 "Accounting for Investments in Certain Securities" and PSAK 55 "Accounting for Derivative Instruments and Hedging Activities". Both standards are applicable for financial statements covering periods beginning on or after January 1, 2010. The adoption of the standards did not have a material impact on the result of TELKOM. In accordance with the transitional provision of PSAK 55 (Revised 2006), the impact of recalculating the provision for impairment loss of Rp.91,237 million has been adjusted to retained earnings at January 1, 2010. Operating Revenues We recorded operating revenues of Rp68,629.2 billion in FY10, a 1.4% increase from Rp67,677.6 billion in FY09. · Fixed line revenue decreased by 9.4% from Rp14,286.3 billion in FY09 to Rp12,940.0 billion in FY10, mainly due to a decrease in usage charges and monthly subscription revenue. · Cellular revenue increased by 2.1% from Rp28,532.5 billion in FY09 to Rp29,133.6 billion in FY10 due to increase in usage charges, features, and monthly subscription revenue. · Interconnection revenue decreased by 3.4% from Rp3,866.7 billion in FY09 to Rp3,735.4 billion in FY10. This was mainly due to decline in domestic interconnection and transit revenue. · Data, internet and information technology services revenues increased by Rp1,289.5 billion or 7.0% from Rp18,511.6 billion in FY09 to Rp19,801.1 billion in FY10, primarily due to growth in SMS revenue, internet and data communications and information technology services revenues, as a result of significant growth in Speedy subscribers and mobile broadband users by 44% and 128%, respectively. · Network revenues decreased by 13.1% from Rp1,218.0 billion in FY09 to Rp1,058.2 billion in FY10, mainly due to the decrease in satellite transponder lease services and leased channel. · Other revenues increased by 55.3% from Rp1,262.5 billion in FY09 to Rp1,960.9 billion in FY10, mainly caused by Universal Service Obligation (USO) compensation. YoY QoQ FY09* FY10 Growth (%) Q1/10* Q2/10* Q3/10* Q4/10 Growth (%) Fixed line (Rp Bn) 14,286 12,940 (9.4) 3,308 3,306 3,133 3,193 2 Cellular (Rp Bn) 28,533 29,134 2.1 6,691 7,470 7,523 7,450 (1) Interconnection (Rp Bn) 3,867 3,735 (3.4) 1,051 781 943 960 2 Data, Internet & IT Services (Rp Bn) 18,512 19,801 7.0 4,764 4,939 5,332 4,766 (11) Network (Rp Bn) 1,218 1,058 (13.1) 277 278 348 155 (56) Other (Rp Bn) 1,263 1,961 55.3 264 577 322 798 147 *as restated Operating Expenses Total Operating Expenses was Rp46,138.1 billion in FY10, increased by 2.8% from Rp44,889.9 billion in FY09. · Depreciation and amortization expense increased by 4.6% from Rp13,974.8 billion to Rp14,611 billion, mainly due to increase in depreciation of supporting facilities, BTS and transport. · Personnel expenses decreased by 11.9%, from Rp8,533.1 billion to Rp7,516.5 billion, as a result of early retirement program performed in the previous years. · Operation & maintenance expenses increased by Rp1,497.0 billion or 10.3% from Rp14,549.4 billion in FY09 to Rp16,046.4 billion in FY10, mainly due to increase of expenses associated with the expanded capacity of Telkomsel transmitting and receiving station and switching and intelligent network equipment, and an increase in outsourcing expenses. · General and administrative expenses decreased by 11.0% from Rp2,643.8 billion in FY09 to Rp2,352.1 billion, due to decrease in collection expense and security and screening expense. · Interconnection expense increased by 5.4% from Rp2,929.3 billion in FY09 to Rp3,086.4 billion due to increase in domestic interconnection and transit expense. · Marketing expenses slightly increased by 11.8% from Rp2,259.5 billion in FY09 to Rp2,525.2 billion, mainly due to an increase in advertising and promotion. No: TEL 65 /LP 000/COP-A00700000/2011 Pages 6 of 17 THE YEAR END 2010 Results (AUDITED) YoY QoQ FY09* FY10 Growth (%) Q1/10* Q2/10* Q3/10* Q4/10 Growth (%) Depreciation and Amortization (Rp Bn) 13,975 14,611 4.6 3,739 3,683 3,620 3,568 (1.4) Personnel (Rp Bn) 8,533 7,516 (11.9) 1,874 1,593 1,960 2,089 6.6 O & M (Rp Bn) 14,549 16,046 10.3 3,738 4,160 4,145 4,004 (3.4) G & A (Rp Bn) 2,644 2,352 (11.0) 599 519 608 626 2.9 Interconnection (Rp Bn) 2,929 3,086 5.4 670 829 778 809 4.0 Marketing (Rp Bn) 2,259 2,525 11.8 416 550 632 927 46.6 *as restated EBITDA and EBITDA Margin During 2010, EBITDA reached Rp37.1 trillion, increase by 0.9% from the same period in 2009, while EBITDA margin decline by 0.2% to 54%. Net income Net income increased by 1.2% to Rp11,537.0 billion and net income margin remained stable at 16.8%. Return on Equity (ROE) and Return on Assets (ROA) for this period reached 26.0% and 11.6%, respectively. Balance Sheet The following table presents YoY and QoQ comparison of our Balance Sheet: Balance Sheet YoY QoQ FY09* FY10 Growth (%) Q1/10* Q2/10* Q3/10* Q4/10 Growth (%) Total Assets (Rp Tn) 97.8 99.8 2.0 96.5 99.1 100.1 99.8 (0.3) Total Liabilities (Rp Tn) 48.2 43.3 (10.1) 49.4 49.4 46.4 43.3 (6.7) Minority interest (Rp Tn) 10.9 12.0 9.7 9.7 9.7 10.9 12.0 10.2 Total Equity (Rp Tn) 38.7 44.4 14.9 39.9 39.9 42.7 44.4 3.9 *as restated As of December 31, 2010, our total assets increased by Rp1.9 trillion or 2.0% from Rp97.8 trillion in FY09 to Rp99.8 trillion in FY10. This was mainly contributed by increase in current assets, which were cash and cash equivalent and advances and prepaid expenses. Total liabilities decreased by Rp4.9 trillion or 10.1% from Rp48.2 trillion to Rp43.3 trillion, mainly due to: · Current Liabilities decreased by 8.1% to Rp23.7 trillion, mainly due to a decrease in taxes payable. · Non-current Liabilities increased by 2.2% to Rp22.7 trillion due to the bonds issued. Total equity increased by Rp5.7 trillion or 14.9% from Rp38.7 trillion at the end of December 31, 2009 to Rp44.4 trillion on December 31, 2010. Cash Flow Total cash and cash equivalents at the end of this period was Rp1.3 trillion, a 16.8% increase compared to the FY09, as a result of: · Net cash flows from operating activities decreased by Rp2.1 trillion, or 6.9%, primarily due to an increase in cash payments for operating cash expenses; · Net cash flows from investing activities decreased by Rp5.3 trillion, or 24.3%, primarily due to a decrease in acquisition of property, plant and equipment; and · Net cash flows from financing activities increased by Rp3.1 trillion, or 45.5%, primarily due to an increase in proceeds from bonds. No: TEL 65 /LP 000/COP-A00700000/2011 Pages 7 of 17 THE YEAR END 2010 Results (AUDITED) FINANCIAL RATIOS YoY QoQ FY09* FY10 Growth (%) Q1/10* Q2/10* Q3/10* Q4/10 Growth (%) Operating Margin (%) 33.7 32.8 (2.7) 32.5 34.7 33.3 30.6 (8.1) Profit Margin (%) 16.8 16.8 (0.2) 17.0 18.6 16.6 15.0 (9.7) Current Ratio (%) 60.2 91.5 52.0 62.8 57.6 78.6 91.5 16.4 Return on Asset (%) 11.7 11.6 (0.9) 2.9 3.3 2.9 2.6 (10.9) Return on Equity (%) 29.5 26.0 (11.9) 6.6 8.1 6.9 5.9 (14.5) Total Liabilities to Total Asset (%) 124.8 97.6 (21.8) 102.5 124.0 108.6 97.6 (10.2) Debt Equity (%) 56.6 48.2 (14.8) 46.9 46.3 52.6 48.2 (8.4) Debt to EBITDA (%) 59.5 57.7 (3.0) 216.3 190.4 237.3 241.5 1.8 EBITDA to Interest Expense (Times) 17.5 19.2 9.7 18.0 21.4 20.1 17.8 (11.4) EBITDA to Net Debt (%) 268.9 312.4 16.2 72.8 99.1 72.1 74.6 3.5 *as restated TELKOMSEL Profit and Loss Statement The following table, presents YoY and QoQ comparison of our Statements of Income. YoY QoQ Key Indicators FY/09* FY/10 Growth (%) Q1/10* Q2/10* Q3/10* Q4/10 Growth (%) Op. Revenues (Rp Bn) 44,443 45,567 2.5 10,775 11,393 11,916 11,483 (3.6) Op. Expenses (Rp Bn) 25,653 28,386 10.7 6,712 7,109 7,462 7,103 (4.8) Op. Income (Rp Bn) 18,791 17,181 (8.6) 4,063 4,284 4,454 4,380 (1.6) EBITDA (Rp Bn) 27,332 26,598 (2.7) 6,400 6,597 6,841 6,760 (1.2) EBITDA Margin (%) 61% 58% (3.1) 59% 58% 57% 59% 2.0 Net Inc. (Rp Bn) 13,160 12,362 (6.1) 2,838 3,088 3,264 3,173 (2.8) *as restated In reference to EITF 99-19 (Reporting Revenue Gross as a Principal versus Net as an Agent) and the issuance of PPSAK No.1 (Statement on Withdrawal of Accounting Standard) that covers among other the withdrawal of PSAK No.35 (Statement on Accounting Standard) regarding Accounting for Revenue of Telecommunication Services, revenues from interconnection (domestic and international) should be presented on a gross basis with interconnection charges (domestic and international) are presented as part of operating expenses. Operating Revenues Operating revenues of Rp45.6 trillion were recognized in FY10, an increase of 2.5% YoY. The growth is relatively lower compared to the growth of operating revenues in 2009, due to the decline in the chargeable traffic production in relation with more competitive pricing. · Both postpaid and prepaid revenues increased 2% to Rp4.4 trillion and Rp36.7 trillion, respectively, driven by the growth of data revenues; · International roaming revenues slightly decline to Rp1.2 trillion as a result of a decline in traffic from inbound roamers; · Interconnection revenues increased 5% to Rp2.7 trillion, due to the increase in incoming interconnection traffic from international calls; and · Other operating revenues resulted from network lease and USO compensation fee, which increased to Rp527 billion. Operating Expenses Operating expenses increased by 10.7% to Rp28.4 trillion: · Personnel expenses increased by 16% YoY to Rp1.6 trillion, as a result of organization restructuring and increase in number of employees; · Operation & maintenance expenses grew by 14% YoY to Rp9.9 trillion, which was mainly on frequency fees and additional maintenance costs for new sites as a result of network infrastructure growth; · General & administration expenses increased to Rp854 billion or by 8% YoY, which was mostly in relation with increase of space rental; No: TEL 65 /LP 000/COP-A00700000/2011 Pages 8 of 17 THE YEAR END 2010 Results (AUDITED) · Marketing expenses grew by 18% to Rp1.4 trillion, mainly on sales support costs (such as outlet cost) and promotion expenses due to the heightened competition; and · International roaming and Interconnection charges decreased by 2% to Rp2.8 trillion, as a result of increase in on-network traffic; · Other operating expenses increased by 10% to Rp2.4 trillion, mainly due to increase in data access fee in line with the growth of data business; · Depreciation expenses increased to Rp9.4 trillion or by 10% YoY, related to network infrastructure growth and impact of changes in estimated useful life. In December 2010, the government of the Republic of Indonesia issued a new formula for 2G frequency fee based on frequency bandwidth. With the new formula, the growth of Telkomsel’s frequency fees will be more manageable. Other (non-operating) expenses increased by 18% from net expenses of Rp519 billion in FY09 to Rp612 billion in FY10, which was largely due to higher foreign exchange gains recorded in 2009 compared to 2010 as a result of exchange rates different and also due to lower financing charges in 2010 as a result of lower interest rates. Balance Sheet Total Assets decreased by 3% to Rp57.3 trillion. Total liabilities decreased significantly by 18% to Rp23.1 trillion due to loan repayments, while total equity increased by 10% to Rp34.2 trillion. · Current assets decreased by 18% to Rp5.8 trillion, mainly in cash & cash equivalents, as a result of the acceleration of debt repayment in order to optimize our liquidity; · Property, plan and equipment decreased by 2% to Rp49.1 trillion as a result of network infrastructure growth combined with impact of accelerated depreciation of fixed-assets; · Current liabilities decreased by 29% to Rp13.5 trillion, in relation with decline in current maturities of medium-term loans due to the acceleration of debt repayment; and · Non-current liabilities increased by 5% to Rp9.6 trillion which was mainly from increase of long-term loans. As of December 31, 2010 Telkomsel had Rp9.6 trillion loans outstanding after transaction cost in, which Rp2.9 trillion was presented as current liabilities and Rp6.6 trillion as non-current liabilities. Cash Flow Net cash generated from operations in FY10 was Rp19.5 trillion, declined by 11% compared to FY09 due to increase in payment of taxes, license fees and trade payable. Cash flow for investment activities, which was mostly spent for the acquisition of network infrastructures, decreased by 26% to Rp9.9 trillion (approximately US$ 1.1 billion) due to the adjustment to budgeted capex and the changes of term of payments. Net cash used in financing activities increased by 106% mainly due to higher loan repayments and dividend payments. (in Rp billion) YoY FY/09* FY/10 Growth (%) Cash Flow from Operating Activities 21,826 19,515 (10.6) Cash Flow for Investing Activities (13,364) (9,870) (26.1) Cash Flow from Financing Activities (5,840) (12,021) 105.8 Net Increase in Cash & Cash Equivalents 2,622 (2,376) (190.6) Effect of Foreign Exchange Rate Changes 136 (43) (131.6) Cash and Cash Equivalents at Beginning of Periods 1,155 3,641 215.2 Cash and Cash Equivalents at End of Years 3641 1222 (33.56) Addition to Fixed Assets (incl. CIP) 12,663 8,197 (35.3) *as restated No: TEL 65 /LP 000/COP-A00700000/2011 Pages 9 of 17 THE YEAR END 2010 Results (AUDITED) Loan/Debt For FY10, Telkomsel drew down Rp3.3 trillion and USD134.8 million from our existing facilities. Telkomsel has to observe certain agreed financial covenants related to its loans/debts. As of December 31, 2010 these covenants were as follows: Covenants to be maintained Required Actual EBITDA To Debt Service ≥ 1.25 3.73 Debt to Tangible Net Worth ≤ 2.00 0.29 ADDITIONAL INFORMATION Capital Expenditure In 2010, we incurred capital expenditures of Rp12,650.8 billion (US$1,404.1 million), which was Rp8,336.7 billion less than the amount originally budgeted for in our capital expenditure plan. This was primarily caused by Telkomsel’s decision to scale back budgeted capital expenditure after adjusting projections for the cellular market’s growth made at the end of 2010. Of the Rp12,650.8 billion, Telkomsel incurred capital expenditures of Rp8,197.0 billion (US$909.8 million) for network infrastructure, IT System and other investments, and our other subsidiaries incurred capital expenditures of Rp831.0 billion (US$92.2 million) in 2010. Human Resources As of December 31, 2010, TELKOM had 26,847 employees, with 21,138 employed by TELKOM and 5,709 employed by our subsidiaries. This represents a decrease of 6.6% from 28,750 employees as of December 31, 2009, with 23,154 employed by TELKOM and 5,596 by our subsidiaries. The decreasing size of our workforce reflects the impact of our multi-exit programs, particularly early retirement programs implemented since 2002. We implemented these programs to decrease our fixed wireline workforce in proportion to the decline in revenues from this legacy business segment. Recent Development Tower Lease Business We plan to expand our tower lease business, which belongs to TELKOM and Telkomsel. TELKOMGroup currently has approximately 16,000 towers leasable nationwide. By the end of 2010, TELKOM has added 733 new tenants. In 2011, TELKOM plans to lease more than 2,000 towers. Extraordinary Meeting of Shareholders Based on the EGM of Stockholders of the Company dated December 17, 2010, the Company’s stockholders agreed, among others to: 1) Reappoint Rinaldi Firmansyah as President Director and Arief Yahya as Director of Enterprise and Wholesale with the terms of service effective from the closing of the EGM of Stockholders of the Company and to be ended on the date of the AGM of Stockholders of the Company in 2015; 2) Appoint Jusman Syafii Djamal as President Commissioner, Rudiantara as Independent Commissioner, and Johnny Swandi Sjam as Independent Commissioner with the terms of service effective from January 1, 2011 and to be ended on the date of the AGM of Stockholders of the Company in 2015. Bandwidth Base 2G Frequency Fee Bandwidth base 2G frequency fee has been applied as of mid December 2010. In 2011, we expect the frequency fee will be flat due to increasing in frequency fee on CDMA, microwave and annual increase on 3G despite of the 20% decrease in cellular 2G frequency. No: TEL 65 /LP 000/COP-A00700000/2011 Pages 10 of 17 THE YEAR END 2010 Results (AUDITED) IPTV Supported with the available system and operation license, IPTV will serve as an icon for TELKOM’s product and service in the future. In September 2010, TELKOM launched the trial of Internet Protocol Based Television (IPTV) service in five cities, namely Jakarta, Bandung, Semarang, Yogyakarta and Surabaya. We plan to commercially launch our IPTV service in May 2011. Palapa Ring In 2010, we have completed a submarine cable links the islands of Java, Kalimantan, Sulawesi, Bali (Denpasar) and Lombok (Mataram) to high speed bandwidth for voice, video and data services. Work also continued on the installation of a fiber optic cable extending from Mataram to Kupang in East Nusa Tenggara, which is part of the Palapa Ring project. The Mataram-Kupang Cable System, which we expect to deploy in the second quarter of 2011, will also cater to the ever-increasing demand for greater bandwidth by supporting a reliable, high capacity network capable of carrying a variety of services. Totaling 2,500 km, these two cables provide a powerful backbone for the rapidly growing volume of internet traffic and are part of TELKOM’s commitment to extend next generation network capability to Eastern Indonesia. Satellite TELKOM-3 Another major investment project underway is the TELKOM-3 communications satellite. With the tender completed in 2010, the satellite is now being built in Russia at a cost of almost US$178.9 million. With deployment expected by early 2012, the TELKOM-3 satellite will significantly enhance our broadcast capacity as well as providing valuable support for enterprises and national defense systems. Infrastructure Modernization To support broadband and data services, we commit to improve our infrastructure quality through: · Replacing the copper wire to fiber optic; · Transforming to IP based technology (from TDM technology to MSAN/GPON); and · Implementing newest technology of transport layer, i.e. 10/40 GBps with Terra Router. Awards We continued to receive appreciation for our innovative products, reliable network and excellent customer service. The following are the awards that we received during the forth quarter of 2010: · Two of our leading products, Speedy and Flexi, won “2010 Indonesian Customer Satisfaction Awards (ICSA)” in the “Internet Service Provider Wireline/Fixed” and “Simcard Postpaid Fixed Wireless Access” categories, respectively. Three others Telkomsel products also won awards: simPATI, in the “Simcard Prepaid Cellular” category, Kartu Halo in the “Simcard Postpaid Cellular” category and Telkomsel Flash in the “Internet Service Provider Wireless/Mobile” category. · In recognition of our proactive concern for advancing education in Indonesia, we were awarded by the Ministry of National Education’s The Anugerah Peduli Pendidikan (Education Concern Award). · TELKOM was named ”Best of The Best Corporate 2010” in the ” Business Review Awards 2010” while our President Director, Rinaldi Firmansyah, was chosen as “CEO of the Year 2010”. We were also ranked first for Good Corporate Governance and Human Capital management. The Business Review Awards are presented by Business Review Magazine to listed companies and SOEs who have achieved significant improvements in performance and have played a major role in contributing to the development of business and national economic growth. · We received awards in the Best CSR for Indonesia, CSR for Education and CSR for People’s Economies categories at the CSR for Indonesia Awards 2010. · We received the Most Trusted Company 2010 based on the Corporate Governance Perception Index and Indonesia’s Most Trusted Company 2010 based on a Survey of Analysts and Investors in implementing Good Corporate Governance. · At the HR Excellence Awards 2010, we received an award in the Performance Management category. No: TEL 65 /LP 000/COP-A00700000/2011 Pages 11 of 17 THE YEAR END 2010 Results (AUDITED) PERUSAHAAN PERSEROAN (PERSERO) P. T. TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2 (Figures in tables are presented in millions of Rupiah and thousands of United States Dollars) 2009* ASSETS CURRENT ASSETS Cash and cash equivalents 7,805,460 9,119,849 Temporary investments 359,507 370,433 Related parties - net of allowance for doubtful accounts of Rp.93,483 million in 2009 and Rp.151,266 million in 2010 604,768 780,043 Third parties - net of allowance for doubtful accounts of Rp.1,180,067 million in 2009 and Rp.1,294,078 million in 2010 3,184,916 3,563,666 Other receivables - net of allowance for doubtful accounts of Rp.9,517 million in 2009 and Rp.6,304 million in 2010 128,025 90,140 Inventories - net of allowance for obsolescence of Rp.72,174 million in 2009 and Rp.83,286 million in 2010 435,244 515,536 Advances and prepaid expenses 2,496,539 3,441,031 Claims for tax refund 666,351 133,056 Prepaid taxes 379,732 715,698 Other current assets 125,482 1,175 Total Current Assets 16,186,024 18,730,627 NON-CURRENT ASSETS Long-term investments - net 151,553 253,850 Property, plant and equipment - net of accumulated depreciation of Rp.72,716,079 million in 2009 and Rp.83,712,378 million in 2010 76,419,897 75,832,408 Property, plant and equipment under Revenue- Sharing Arrangements - net of accumulated depreciation of Rp.181,917 million in 2009 Prepaid pension benefit cost 497 988 Advances and other non-current assets 2,488,842 3,052,695 Goodwill and other intangible assets - net of accumulated amortization of Rp.7,570,659 million in 2009 and Rp.9,094,032 million in 2010 2,428,280 1,784,525 Escrow accounts 44,114 41,662 Deffered tax assets - net 94,953 61,692 Total Non-current Assets 81,628,136 81,027,820 TOTAL ASSETS 97,814,160 99,758,447 *as restated No: TEL 65 /LP 000/COP-A00700000/2011 Pages 12 of 17 THE YEAR END 2010 Results (AUDITED) PERUSAHAAN PERSEROAN (PERSERO) P. T. TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (continued) AS OF DECEMBER 31, 2 (Figures in tables are presented in millions of Rupiah and thousands of United States Dollars) 2009* LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Trade payables Related parties 1,759,468 1,153,874 Third parties 8,038,586 6,356,921 Other payables 3,162 20,953 Taxes payables 1,749,789 735,690 Dividend payables 405,175 255,545 Accrued expenses 4,118,994 3,409,260 Unearned income 2,946,532 2,681,483 Advances from customers and suppliers 111,356 499,705 Short-term bank loans 43,850 55,831 Current maturities of long-term liabilities 7,716,213 5,303,636 Total Current Liabilities 26,893,125 20,472,898 NON-CURRENT LIABILITIES Deferred tax liabilities - net 3,220,510 4,073,814 Unearned income 393,078 312,029 Accrued long service awards 212,518 242,149 Accrued post-retirement health care benefits 1,801,776 1,050,030 Accrued pension and other post-retirement benefits costs 808,317 536,990 Obligations under finance leases 541,575 408,867 Two-step loans - related party 3,094,110 2,741,303 Bonds and Notes 68,777 3,249,379 Bank loans 11,086,688 10,256,205 Deferred consideration for business combinations 108,079 - Total Non-current Liabilities 21,335,428 22,870,766 TOTAL LIABILITIES 48,228,553 43,343,664 MINORITY INTEREST 10,933,347 11,996,041 STOCKHOLDERS' EQUITY Capital stock - Rp.250 par value per Series A Dwiwarna share and Series B share Authorized - 1 Series A Dwiwarna share and 79,999,999,999 Series B shares Issued and fully paid - 1 Series A Dwiwarna share and 20,159,999,279 Series B shares 5,040,000 5,040,000 Additional paid-in capital 1,073,333 1,073,333 Treasury stock - 490,574,500 shares in 2009 and 2010 (4,264,073) (4,264,073) transactions between entities under common control 478,000 478,000 companies 385,595 385,595 Unrealized holding gain from available-for-sale securities 18,136 49,695 Translation adjustment 230,995 233,378 Difference due to acquisition of minority interest in subsidiaries (439,444) (484,629) Appropriated 15,336,746 15,336,746 Unappropriated 20,792,972 26,570,697 Total Stockholders' Equity 38,652,260 44,418,742 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY 97,814,160 99,758,447 * as restated No: TEL 65 /LP 000/COP-A00700000/2011 Pages 13 of 17 THE YEAR END 2010 Results (AUDITED) PERUSAHAAN PERSEROAN (PERSERO) P. T. TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME FOR THE YEARS ENDED DECEMBER 31, 2 (Figures in tables are presented in millions of Rupiah and thousands of United States Dollars, except per share and per ADS data) 2009* OPERATING REVENUES Telephone Fixed lines 14,286,212 12,940,007 Cellular 28,532,530 29,133,595 Interconnection 3,866,642 3,735,376 Data, internet and information technology services 18,511,587 19,801,097 Network 1,218,013 1,058,159 Other telecommunications services 1,262,534 1,960,947 Total Operating Revenues 67,677,518 68,629,181 OPERATING EXPENSES Depreciation and amortization 13,974,804 14,611,458 Personnel 8,533,157 7,516,470 Operations, maintenance and telecommunication services 14,549,413 16,046,414 General and administrative 2,643,788 2,352,146 Interconnection 2,929,260 3,086,355 Marketing 2,259,460 2,525,218 Total Operating Expenses 44,889,882 46,138,061 OPERATING INCOME 22,787,636 22,491,120 OTHER (EXPENSES) INCOME Interest income 462,169 421,354 Equity in net (loss) income of associated companies (29,715) (13,622) Interest expense (2,095,978) (1,928,035) Gain (loss) on foreign exchange - net 972,947 42,948 Others - net 349,962 402,586 Other expenses - net (340,615) (1,074,769) INCOME BEFORE TAX 22,447,021 21,416,351 TAX (EXPENSE) BENEFIT Current (6,029,701) (4,669,394) Deferred (374,422) (876,645) (6,404,123) (5,546,039) INCOME BEFORE MINORITY INTEREST IN NET INCOME OF CONSOLIDATED SUBSIDIARIES 16,042,898 15,870,312 MINORITY INTEREST IN NET INCOME OF CONSOLIDATED SUBSIDIARIES - net (4,644,072) (4,333,313) NET INCOME 11,398,826 11,536,999 BASIC EARNINGS PER SHARE Net income per share 579.52 586.54 (40 Series B shares per ADS) 23,180.80 23,461.60 *as restated No: TEL 65 /LP 000/COP-A00700000/2011 Pages 14 of 17 THE YEAR END 2010 Results (AUDITED) PT TELEKOMUNIKASI INDONESIA Tbk and SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) PERIOD ENDED DECEMBER 31, 2 (in millions of Rupiah) 2009* CASH FLOWS FROM OPERATING ACTIVITIES Cash receipts from operating revenues Telephone Fixed lines 13,943,529 12,384,188 Cellular 28,440,414 28,904,281 Interconnection 3,796,937 3,630,369 Data, internet and information technology services 18,035,563 20,670,321 Other services 2,418,830 2,607,353 Total cash receipts from operating revenues 66,635,273 68,196,512 Cash payments for operating expenses (21,056,721) (25,079,528) Cash payments to employees (9,333,153) (9,167,438) Cash paid (refund) from (to) customers (32,519) 386,290 Cash generated from operations 36,212,880 34,335,836 Interest received 471,965 419,576 Interest paid (2,185,799) (1,826,045) Income tax paid (5,035,463) (5,829,422) Receipt of claims for tax refund 348,021 658,818 Net cash provided by operating activities 29,811,604 27,758,763 CASH FLOWS FROM INVESTING ACTIVITIES maturity of time deposits 24,820 26,304 and placements in time deposits (80,081) (5,671) Proceeds from sale of property, plant and equipment 12,465 11,702 Acquisition of property, plant and equipment (20,479,460) (14,951,864) property, plant and equipment 74,850 (641,166) (Increase) decrease in advances, other assets, escrow accounts (101,432) 88,438 Business combinations, net of cash paid - (116,503) Acquisition of intangible assets (663,702) (723,130) Acquisition of minority interest in subsidiary (600,154) (95,576) Cash dividends received 2,575 4,520 Acquisition of long-term investments (18,760) (115,358) Net cash used in investing activities (21,828,879) (16,518,304) Cash dividends paid (6,364,898) (5,417,952) Cash dividends paid to minority stockholders of subsidiaries (2,831,023) (3,624,089) Proceeds from short-term borrowings 117,673 163,133 Repayments of short-term borrowings (118,529) (151,077) Proceeds from Medium-term Notes 70,000 35,000 Repayment of Medium-term Notes - (4,250) Proceeds from long-term borrowings 9,536,558 4,840,252 Repayment of long-term borrowings (6,669,574) (8,715,798) Proceeds from bonds - 2,990,759 Proceeds from promissory notes - 291,058 Repayment of promissory notes (123,927) (19,741) Repayment of obligations under finance leases (364,974) (206,873) Net cash used in financing activities (6,748,694) (9,819,578) NET INCREASE IN CASH AND CASH EQUIVALENTS 1,234,031 1,420,881 EFFECT OF EXCHANGE RATE CHANGES ON CASH AND CASH EQUIVALENTS (318,516) (106,492) CASH AND CASH EQUIVALENTS AT BEGINNING OF YEAR 6,889,945 7,805,460 CASH AND CASH EQUIVALENTS AT END OF PERIOD 7,805,460 9,119,849 *as restated No: TEL 65 /LP 000/COP-A00700000/2011 Pages 15 of 17 THE YEAR END 2010 Results (AUDITED) PT TELEKOMUNIKASI SELULAR (TELKOMSEL) BALANCE SHEET AS OF DECEMBER 31, 2 (In billions of Rupiah) ASSETS CURRENT ASSETS Cash and cash equivalents 3,641 1,222 Acct. /Unbilled receivables 698 840 Prepayments 1,942 2,856 Others 804 869 Total Current Assets 7,085 5,787 NON-CURRENT ASSETS Long-term Investment 20 20 Fixed assets - net 50,346 49,118 Advances for fixed assets 11 304 Intangible assets - net 718 1,019 Others 1,047 1,095 Total Non-Current Assets 52,142 51,556 TOTAL ASSETS 59,227 57,343 CURRENT LIABILITIES Accounts payable & Accr. Liabilities 8,996 7,547 Taxes payable 1,342 524 Unearned revenue 2,498 2,467 Dividend payable 1,142 - Curr. maturities of med-term loans 4,982 2,955 Curr. maturities of oblig. under finance leases 30 - Total Current Liabilities 18,990 13,493 NON-CURRENT LIABILITIES Med-term & long term loans - net of current maturities 6,398 6,604 Deferred tax liabilities 2,472 2,672 Others 311 368 Total Non-current Liabilities 9,181 9,644 Capital stock - Rp1,000,000 par value Authorized - 650,000 shares Issued and fully paid - 182,570 shares 183 183 Additional paid-in capital 1,505 1,505 Retained earnings 29,368 32,518 Total Equity 31,056 34,206 TOTAL LIABILITIES & STOCKHOLDERS' EQUITY 59,227 57,343 No: TEL 65 /LP 000/COP-A00700000/2011 Pages 16 of 17 THE YEAR END 2010 Results (AUDITED) PT TELEKOMUNIKASI SELULAR (TELKOMSEL) INCOME STATEMENT FOR THE YEARS ENDED DECEMBER 31, 2 (In billions of Rupiah) 2009* OPERATING REVENUES Post-paid 4,358 4,430 Prepaid 36,093 36,724 International roaming 1,236 1,228 Interconnection revenues 2,528 2,658 Other (USO compensation & network lease) 229 527 Total Operating Revenues 44,443 45,567 OPERATING EXPENSES Personnel 1,406 1,634 Operation & maintenance 8,673 9,875 General & administrative 791 854 Marketing 1,213 1,428 Interconnection charges 2,861 2,797 Other operating expenses 2,168 2,381 Depreciation 8,541 9,417 Total Operating Expenses 25,653 28,386 EBIT (EARNINGS BEFORE INTEREST & TAXES) 18,791 17,181 OTHER INCOME/(EXPENSES) Interest income & financing charges (945) (788) Foreign exchange gain 336 59 Others - net 90 117 Other income/(expenses) - net (519) (612) INCOME BEFORE TAX 18,272 16,569 INCOME TAX EXPENSE 5,112 4,207 NET INCOME 13,160 12,362 EBITDA 27,331 26,598 EBITDA Margin - over gross oper. revenues 61% 58% ROA 24% 21% ROE 45% 38% *as restated No: TEL 65 /LP 000/COP-A00700000/2011 Pages 17 of 17
